Citation Nr: 1413751	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for a lumbar strain from December 30, 2008?

2.  What evaluation is warranted for a right knee strain from December 30, 2008?

3.  What evaluation is warranted for a right shoulder strain from December 30, 2008?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 2001 and from February 2003 to February 2004.  He also served in the reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  The case was remanded for further development in September 2013.  

As noted in the September 2013 remand, during his hearing the Veteran raised the issues of entitlement to service connection for tinnitus and right hand numbness.  Although these issues have been raised by the record, they have not been adjudicated by the RO.  Therefore, the Board still does not have jurisdiction over them, and they are once again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his lumbar spine, right knee and right shoulder disabilities in September 2013.  Although a supplemental statement of the case was issued in November 2013 addressing the right knee claim, the supplemental statement of the case did not address the additional evidence received regarding the appellant's lumbar spine and right shoulder disorders.  Hence, further development is required.

Also, in December 2013, the Veteran submitted additional evidence to include his lay statements, a record from the Emory Clinic and a record of his medications.  In January 2014, he was sent a letter asking if wished to waive RO consideration of the newly submitted evidence.  The Veteran was informed that if he did not respond within 45 days, his case would be remanded to the RO for review.  As the Veteran has not waived RO consideration of the newly submitted evidence and the evidence submitted is pertinent to the claims, a remand for the issuance of a supplemental statement of the case is required.  38 C.F.R. § 20.1304 (2013).  On remand, ongoing VA and private medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's lumbar spine, right knee and right shoulder disabilities.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. The case should be reviewed on the basis of the additional evidence to include the Veteran's lay statements.  If the benefit sought is not granted in full, the Veteran must be furnished a supplemental statement of the case addressing all issues and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


